PER CURIAM.
Tracy Woody seeks to appeal the district court’s orders dismissing two civil actions wherein she raised claims under the Fair Credit Billing Act (FCBA) and the Truth in Lending Act (TILA) (see 15 U.S.C. § 1601 et seq.), in addition to state claims for slander, fraud, and negligence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Woody v. MBNA America Bank, No. CA-02-170-BO (E.D.N.C. Oct. 11, 2002); Woody v. Discover Fin., No. CA-02-171-BO (E.D.N.C. Oct. 16, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.